 
Exhibit 10.1
 
FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT
 
This First Amendment to the Change in Control Agreement (this “Amendment”) is
made and entered into effective as of April 28, 2018, by and between Insignia
Systems, Inc., a Minnesota corporation (the “Company”), and Kristine Glancy (the
“Executive”):
 
WHEREAS, the Company and Executive have entered into that certain Change in
Control Agreement on April 8, 2016, with an effective date of May 9, 2016 (the
“Existing Agreement”),
 
WHEREAS, the Company and the Executive desire to amend certain terms of the
Existing Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Executive hereby agree as follows:
 
1. Section 4.1(A) of the Existing Agreement shall be revised and replaced in its
entirety with the following:
 
“In lieu of any further salary payments to the Executive for periods subsequent
to the Date of Termination and in lieu of any severance benefit otherwise
payable to the Executive, the Company shall pay to the Executive a lump sum
severance payment, in cash, equal to two hundred (200%) of the Executive’s
annual base salary then in effect (or immediately prior to any reduction
resulting in a termination for Good Reason, if applicable) (the “Change in
Control Salary”).”
 
2. Section 16(P)(i) of the Existing Agreement shall be revised and replaced in
its entirety with the following:
 
“a material diminution in the Executive’s authority, duties, or responsibilities
or the assignment to Executive of duties or responsibilities that are materially
inconsistent from those in effect immediately prior to the Change in Control, or
the failure of the Company (or successor thereto) to continue as a publicly held
corporation filing reports under the Exchange Act;”
 
3. In all other respects, the Existing Agreement shall remain unchanged and in
full force and effect, including, without limitation, that the Effective Date
(as defined in the Existing Agreement) shall remain unchanged.
 
4. This Amendment shall be governed by and construed in accordance with the laws
of the State of Minnesota, without regard to any principles of conflicts of laws
which could cause the application of the laws of any jurisdiction other than the
State of Minnesota.
 
5. This Amendment may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument
 
[Signature Page Follows]
 
 

 
IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the date and year first written above.
 
INSIGNIA SYSTEMS, INC.
 
 
By: /s/ F. Peter Zaballos                            

Name: F. Peter Zaballos

Title: Chairman of the Board of Directors
 
 
 
KRISTINE GLANCY
 
By: /s/ Kristine Glancy                               

 
